78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Willie B. TAYLOR, Appellant.
No. 95-2247.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 27, 1996.Decided March 11, 1996.

Appeal from the United States District Court for the Southern District of Iowa.
Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
S.D.Iowa
AFFIRMED.
PER CURIAM.


1
Taylor was charged in one count of a four-count indictment with conspiring to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846.   Pursuant to a written plea agreement, Taylor agreed to plead guilty to the charge, and also agreed to a sentence of 60 months imprisonment.   The plea agreement stated that the 60-month sentence "comport[ed] with the amount of drugs attributable to [Taylor] and U.S.S.G. 6B1.2(c)(1)."   Following Taylor's guilty plea, the district court1 sentenced him to 60 months imprisonment and four years supervised release, and granted the government's motion to dismiss the remaining counts in the indictment against Taylor.   On appeal, Taylor's appointed counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), in which he argues that the district court erred in its drug-quantity determination at sentencing.


2
We conclude that Taylor waived any objection to the sentence the district court imposed by agreeing that a 60-month sentence was the mandatory minimum, accepting the benefits of his plea agreement, and agreeing further that the sentence comported with the drug quantity attributable to him.  See United States v. Durham, 963 F.2d 185, 187 (8th Cir.), cert. denied, 506 U.S. 1023 (1992);  United States v. Fritsch, 891 F.2d 667, 668 (8th Cir.1989).


3
In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed the record, and find no nonfrivolous issues for appeal.   Accordingly, we affirm.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa